Holmes, J.
The principal issue in this case is whether the Board properly implemented a reduction-in-force pursuant to the collective bargaining agreement between the Board and the Association. For the reasons which follow we find the Board’s action was in accord with the collective bargaining agreement.
In Article XII of the collective bargaining agreement the parties agreed that under certain conditions the Board could implement a reduction-in-force. Thus, pursuant to Article XII(A) of the parties’ agreement:
“1. Teachers shall not be discharged or laid off pursuant to a necessary reduction in personnel unless there is a decrease in the number of students enrolled in the school district or there is a decrease in the revenues of the school district.
“2. The School Board shall notify and consult with the Association President regarding the nature of and specific reasons for any anticipated staff reduction at least (60) days before any non-renewal notices are mailed.
“3. Teachers whose jobs are in jeopardy shall be notified of the anticipated layoff in writing no later than April 1.
“4. When a reduction in staff is deemed unavoidable, such reduction will not be effectuated until the beginning of the following school year, unless there is an appropriate reduction as a result of a resignation of a staff member.
U * * *
“6. Provisions.
*< * * *
“j. The official date for a teacher being placed on RIF shall be the date of official notification of the Board of Education action delivered by the Director of Personnel or his/her designee.” (Emphasis added.)
The Association asserts in its first and third propositions of law that this court should construe the reduction-in-force provision in light of the interpretations given to similar language contained in R.C. 3319.17,2 which is to be narrowly construed against the Board. We disagree.
*196The issue before this court is the construction to be given to the reduction-in-force provision in the parties’ collective bargaining agreement. In Phillips v. South Range Local School Dist. Bd. of Edn. (1989), 45 Ohio St.3d 66, 543 N.E.2d 492, this court was presented with a reduction-in-force case that was governed solely by R.C. 3319.17. There was no evidence of a collective bargaining agreement provision addressing a possible reduction-in-force. The Phillips court stated that “R.C. 3319.17 is a special statute which enables a board of education to suspend teachers’ contracts for a decline in enrollment, which is totally unrelated to the teachers’ performance.” Id. at 67, 543 N.E.2d at 494. Moreover, the Phillips court reasoned that the purpose of the Teachers’ Tenure Act, R.C. Chapter 3319, was to provide teachers with some degree of job security, and, therefore, R.C. 3319.17 was intended to be construed narrowly against boards of education due to the fact that certain due-process requirements contained in R.C. 3319.16 were relaxed. Id. at 68, 543 N.E.2d at 494.
Clearly, Phillips is distinguishable from the case at bar. Here, there is a collective bargaining agreement negotiated between the parties which has its own reduction-in-force provision. There is no authority for narrowly construing the language of the parties’ agreement against the Board as was the case in Phillips.3 In fact, we are bound by R.C. Chapter 4117 to follow the language of the agreement4 and recognize that the parties stand on equal *197footing with one another. As the court stated in State, ex rel. Rollins, v. Cleveland Hts.-University Hts. Bd. of Edn. (1988), 40 Ohio St.3d 123, 127, 532 N.E.2d 1289, 1293-1294, “collective bargaining is not a one-way street. We are not inclined to emasculate collective bargaining in public school employment. * * * [0]ne side cannot be released from the bargain while the other side is bound. By providing that the contract governs conditions of employment, the General Assembly has indicated its preference for enforcing those terms of an agreement which were arrived at through open negotiation at the bargaining table, regardless of which party is advantaged.” See, also, R.C. 4117.22. Thus, a fair reading of Rollins indicates that unless otherwise excepted by R.C. 4117.10(A), provisions in a collective bargaining agreement arrived at mutually should not be narrowly construed against either party. Instead, when parties to a collective bargaining agreement have negotiated a provision pertaining to wages, hours, or terms and conditions of employment and there is a conflict either with the express language or the judicial interpretation given to a similar provision of the Revised Code, the interpretation of the agreement prevails. Consequently, in this case it is the collective bargaining agreement, not R.C. 3319.17, which controls the reduction-in-force procedure used by the Board.
In the case sub judice the official annual student enrollment leading up to the reduction-in-force by the Board was:
Year Enrollment
1983
1984 6,358
1985 6,251
1986 6,110
1987 6,036
1988 6,087
The undisputed facts are that notice was given to the affected teachers in March 1988 pursuant to Articles XII(A)(3) and IX(D)(2)(a) of the parties’ agreement. And, the Board implemented its reduction-in-force on April 26, 1988, by approving a resolution to nonrenew the limited contracts of twenty-two teachers. By April 30, 1988, all the nonrenewal notices had been received by the affected teachers.
*198In applying the facts to the parties’ agreement it is apparent that the reduction became effective on July 1, 1988. This conclusion is premised on Article XII(A)(4), which specifies that a“ * * * reduction will not be effectuated until the beginning of the following school year * * *,” and R.C. 3313.62, which provides:
“The school year shall begin on the first day of July of each calendar year and close on the thirtieth day of June of the succeeding calendar year. * * * 5
Nowhere in the parties’ agreement is there language which provides that teachers may not be discharged or laid off unless there is a continuing decline. Instead, Article XII(A) of the agreement only requires a mere “decrease in the number of students enrolled.” In reviewing the enrollment patterns from 1983 until the reduction-in-force was processed in school year 1987-1988, we find that there was more than an eight percent decline in enrollment, without any increases. The only increase observed was in 1988 after the Board already took action for the October 1987 decrease in enrollment as provided in Article XII of the parties’ agreement. Apparently, the Association would have the Board wait until October of the school year following the year in which it notified the teachers of the potential layoff before it would actually lay off the teachers, notwithstanding the fact that teacher assignments are made on or about August 1 under the parties’ agreement. See Article IX(A)(l)(a) of the collective bargaining agreement. It should be noted that even though the reason for the reduction-in-force was evident in January 1988 and the mandated process began that same month, the Board was contractually barred from implementing the needed staff reductions until the next school year (i.e., 1988-1989).
Accordingly, in reviewing the Board’s action in light of the express terms of Article XII of the parties’ collective bargaining agreement, we find the reduction-in-force was properly implemented.
The Association advances the argument in its second proposition of law that the court of appeals was bound by the law of the case doctrine. We summarily overrule this proposition since the court of appeals’ treatment of a teacher under a continuing contract in a companion case was premised solely on R.C. 3319.17, as mandated by Article XII(A)(5)(e) of the parties’ collective bargaining agreement. The court of appeals in the present case held with respect to this issue:
*199“ * * * [I]f one carefully reads the opinion, it can be seen that this court addressed only that section of the collective bargaining agreement as it applied to a teacher holding a continuing contract and the order of recall as it relates to seniority and filling a vacancy by a person holding proper certification in finding that the collective bargaining agreement was patterned after R.C. 3319.17. In fact, Article XII, Section A(5)(e) of the collective bargaining agreement mandates that continuing contract teachers shall be reduced according to R.C. 3319.17. Any expansion of our reasoning in the companion case as it related to our interpretation of Article XII, Section (A)(6)(c) is improper under the facts of this case.”
Accordingly, for the foregoing reasons, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Wright and H. Brown, JJ., concur.
Sweeney, Douglas and Resnick, JJ., dissent.

. R.C. 3319.17 provides in situations where there is a reduction-in-force contemplated that:
“When by reason of decreased enrollment of pupils, return to duty of regular teachers after leaves of absence, or by reason of suspension of schools or territorial changes affecting the district, a board of education decides that it will be necessary to reduce the number of teachers, it may make a reasonable reduction. In making such reduction, the board shall proceed to suspend contracts in accordance with the recommendation of the superintendent of schools who shall, within each teaching field affected, give preference to teachers on continuing contracts *196and to teachers who have greater seniority. Teachers, whose continuing contracts are suspended, shall have the right of restoration to continuing service status in the order of seniority of service in the district if and when teaching positions become vacant or are created for which any of such teachers are or become qualified.”


. It is interesting to note that the negotiated agreement between the parties provides for a specific reduction-in-force to take place in the case of declining enrollment or a decrease in revenues. Moreover, the agreement mandates that the number of teachers with continuing contracts be reduced according to the procedures contained in R.C. 3319.17 (Article XII[A][5][e]), but there is no corresponding measure for the reduction of the number of teachers with limited contracts. Thus, the express language of the agreement indicates a desire to follow the statutory procedure for reducing the number of continuing contract teachers, but in the case of limited contract teachers the agreement will control.


. R.C. 4117.10(A) explicitly provides in part that:
“An agreement between a public employer and an exclusive representative entered into pursuant to Chapter 4117. of the Revised Code governs the wages, hours, and terms and conditions of public employment covered by the agreement. * * * Where no agreement exists or where an agreement makes no specification about a matter, the public employer and public employees are subject to all applicable state or local laws or ordinances pertaining to the wages, hours, and terms and conditions of employment for public employees * * *. Chapter 4117. of the Revised Code prevails over any and all other conflicting laws, resolutions, provisions, present or future, except otherwise specified in Chapter 4117. of the Revised Code or as otherwise specified by the general assembly. * * * ” (Emphasis added.)
*197Accordingly, R.C. 4117.10(A) provides that collective bargaining agreements prevail over laws in conflict with the agreements. We observe that provisions in collective bargaining agreements detailing the procedure for reducing the number of employees due to declining enrollment clearly govern wages, hours, and terms and conditions of employment within the meaning of R.C. 4117.10(A). Consequently, the provisions in the collective bargaining agreement here or in any case pertaining to a reduction-in-force will prevail over R.C. 3319.17, unless the statute falls within one of the exceptions listed in R.C. 4117.10(A). And, for purposes of this case none of the exceptions has been invoked. See, e.g., State, ex rel. Rollins, v. Cleveland Hts.-University Hts. Bd. of Edn. (1988), 40 Ohio St.3d 123, 532 N.E.2d 1289.


. We note parenthetically that the parties reserved the right to establish the school calendar prior to March 1 of each year. See Article XIII(B) of the collective bargaining agreement; see, also, 1968 Ohio Atty.Gen. Ops. No. 68-156, at 2-191.